10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:18-cr-00032-APG-GWEF

Plaintiff Order Denying Request for Court

Recommendation
v.
[ECF No. 36]

TREVIN JONES,

 

Defendant

Defendant Trevin Jones filed a request that I recommend to the Bureau of Prisons that
Mr. Jones be permitted to serve his final 12 months of custody in a residential reentry center.
ECF No. 36. Mr. Jones states in his request that he is diligently preparing for his release by
participating in work programs and educational classes. I am very glad that he is doing so and I
hope he continues on that path. But I do not have sufficient information to make an informed
recommendation to the Bureau of Prisons. And, perhaps more importantly, I see no reason why
the Bureau would not consider him for such placement, presuming he is progressing well.

I therefore deny Mr. Jones’ request for a recommendation to the Bureau of Prisons. But
in doing so, I do not suggest that he should not be considered for transfer to such a facility; that
is entirely the Bureau of Prisons’ decision.

DATED this 4th day of March, 2020.

4

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
